Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “the at least one interactive device“ in the limitation “ to control operation of the at least one interactive device based on the received user input” is not defined. In claims 1-2, the phrase “the interactive device” is not defined. There is insufficient antecedent basis in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kohen (US 20200018469).
Regarding claim 1 (and 2), Kohen discloses a system for an Internet of Things (IoT) connected educational system ([0083-84], smart device connected in the cloud system via internet; controlled devices connected to the internet can be considered as IoT), the system comprising: 
a hub includes at least one user input device, a processing circuit, and a communications circuit ([0074][0083-84], hub, different type of sensors, communication media and interfaces); 
wherein the processing circuit is configured to receive a user input via the at least one user input device and generate a control signal to control operation of the at least one interactive device based on the received user input ([0007][0067][0084], at least one sensor module wirelessly communicates a sensed condition; at least one sensor module wirelessly receives a signal; the generated signal is a command signal to control the device and/or an associated electrical fixture; and/or the command signal results from the sensed condition);
wherein the at least one interactive device includes a body coupled to one or more moving components, an actuator coupled to a drive system coupled to each moving component, a plurality of lighting elements, a plurality of input sensors, and a control system to drive various inputs and outputs of the interactive device ([0008][0073-74][0101-06], the housing includes an access opening; and/or the sensor modules are releasably connectable (moving components) to the hub, actuators, lighting fixture and various sensors attached to the hub with control circuits; source of power or supply is provided to all the electronic components);
wherein a processing circuit of the interactive device is configured to receive the control signal and control operation of at least one of the actuator or the lighting elements based on the control signal ([0007][0067][0084][0095], at least one sensor module wirelessly receives a signal; the generated signal is a command signal to control the device and/or an associated electrical fixture; and/or the command signal results from the sensed condition; to control the light level of the lights).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474